Lowe, Ch. J.
i.inthmwords. ‘ Strictly speaking, this case, it is believed, does not fall within the rule laid down in the case of Platt v. Harrison, Sheriff, 6 Iowa, 79. In that case, it was proposed by the writ to review the regularity of the proceedings before conviction thereon; in this, to inquire' into the authority of the officer to hold the applicant after conviction and execution awarded. And if the record showed that the motion to dismiss the application- had been acted upon by the court and denied, we should feel inclined to reverse its ruling, because the application ■ itself, upon its face, fails to show probable cause for relief. The only one possessing the shadow of any force, is the supposed insufficieney of the warrant of commitment, in describing the offense, that of drunkenness, instead of using the statutory word intoxication. The two words being synonymous, it would be a mockery to hold that for such a cause the warrant would not be a justification in the hands of the officer.
2.Aram: dismiss proceed-Scot-" pus' But the record fails to inform us that the court even acted upon such a motion, or refused to dismiss the proceeding for the reason stated. On the other hand, it states that the motion, which the court 7 7 considered and denied, was one to dismiss the appeal, and to this the defendant excepted. To this ruling, we are of opinion, the exception was not well taken, believing as we do, that the broad terms in which *461the statute gives an appeal from all decrees and decisions of the county court, on the merits of any matter affecting the rights and interests of individuals, covers a case of this kind. See Rev., § 267.
In this attitude of the case, we must affirm the proceedings below.
Affirmed.